DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed March 10, 2022, is entered.  Applicant amended claims 1, 3-9, 11-16 and 18-25 and added claims 26-31.  Claims 1, 3-9, 11-16 and 18-31 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11-16 and 18-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a distributed fault management system, a method for controlling a distributed fault management system and a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon without significantly more.
The claims recite a judicial exception.  Specifically, the claims recite the limitation of a first fault management computing device configured to executing a monitoring logic to detect one or more fault conditions by receiving measurement data from a sensor to which it is coupled, wherein the data is associated with a first fault condition, automatically in real-time learning one maintenance procedure or control setting is better suited for resolving the fault condition than a difference maintenance procedure or control setting and automatically in real-time generating a resolution command signal based on the resolution to the first fault condition, wherein the first fault management computing device communicates the resolution command signal to a second fault management computing device, the resolution command signal consisting essentially of instructions configured to change maintenance procedures or control settings of the second fault management computing device.  The limitation, as written, defines a process that, under its broadest reasonable interpretation, covers a method that can be performed mentally except for the presence of the “first fault management computing device” and the “second fault management computing device.”
For example, the claim covers an individual observing either directly or via a monitoring station that a fuel cell is leaking, which would be a first fault condition, immediately deciding to use a sealant on the leak instead of shutting down the fuel cell, and communicating to a second fuel cell operator that any leaks should be stopped with a sealant without requiring shutting down the fuel cell.  Accordingly, the claims recite a mental process because, but for the devices, nothing in the claim precludes the process from practically being performed mentally.  In this instance, the broadest reasonable interpretation of the claimed invention covers performance of the limitation in the mind but for the recitation of generic computer components, meaning it falls within the “mental processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the claim limitations are recited at a high level of generality.  More specifically, the claimed invention recites a first fault management computing device to perform the detection, receiving, automatically in real-time learning, automatically in real-time generating and communicating steps.  A second fault management computing device receives the resolution command signal and a processor executes the resolution command signal automatically in real-time to resolve a second fault condition.  The first and second fault management computing devices and the processor are recited at a high level of generality and merely perform generic computer functions, meaning the recited claimed invention only amounts to mere instructions to apply the exception using generic computer components.  The additional elements of the first and second fault management computing devices and processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as explained above, are no more than insignificant extra-solution activity.  Under the 2019 Patent Examiner Guidance, a conclusion that an additional element is insignificant extra-solution activity should be re-evaluated.  In this case, the executing a monitoring logic, continuously receiving and transmitting sensor measurement data, automatically in real-time learning and generating and communicating steps were considered to be extra-solution activity in the above-analysis and are re-evaluated in the following analysis to determine if they are more than what is well-understood, routine, conventional activity in the field.  The background of the disclosure recites many known fuel cell systems in different locations encounter similar fault conditions that require human intervention to correct.  Paragraph [0005].  Additionally, the specification does not indicate that the fuel cell systems, computing devices and sensors are anything other than conventional fuel cell systems, computing devices and sensors.  See Paragraphs [0033, 0037, 0063, 0064 and 0074], for example & MPEP 2106.05(d)(II), and the cases cited therein.  The specification also lacks any disclosure as to what intervention, if any, is needed to facilitate the recited machine learning, the composite of data that is used to train the machine learning algorithm, and the correlation of the obtained sensor measurement data to the first fault condition determination.  Accordingly, a conclusion that the executing a monitoring logic, continuously transmitting and receiving sensor measurement data, automatically in real-time learning and generating and communicating steps are well-understood, routine, conventional activity is supported under Berkheimer.  The claims are ineligible.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-16 and 18-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 3-9, 11-16 and 18-31 are directed toward a distributed fault management system, a method for controlling a distributed fault management system and a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon.  The claimed first fault management computing device is configured to execute a monitoring logic to detect one or more fault conditions associated with an air, a fuel, or a refrigeration system of the fuel cell system, wherein the device receives sensor measurement data with one or more measured values selected from the group consisting of voltage, temperature, power, current, pressure, gas flow, concentration and fuel.  The measurement data is associated with a first fault condition.  The device automatically in real-time learns that a maintenance procedure or control setting is better suited to resolve the first fault condition than a different maintenance procedure or control setting.  The device automatically in real-time generates the resolution command signal and communicates it to a second fault management computing device where a processor executing the resolution command signal automatically in real-time to resolve a second fault condition.  The claimed invention lacks enablement.  More specifically, the claimed invention lacks enablement as it relates to the limitations of the first fault management computing device configured to execute a monitoring logic to detect one or more fault conditions associated with an air, a fuel or a refrigeration system of the fuel cell and automatically in real-time learning that a maintenance procedure or a control setting is better suited for resolving the first fault condition than a different maintenance procedure or a different control setting.
There are many factors to consider when determining whether a disclosure does not satisfy the enablement requirement and whether under experimentation is necessary.  The factors include, but are not limited to:
(A)	The breadth of the claims;
The claimed invention and the specification contain similar language regarding the distributed fault management system, method for controlling a distributed fault management system and a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon.  Accordingly, there is parity between the specification and the claimed invention.


(B)	The nature of the invention;
The claimed invention, as noted above, defines a distributed fault management system, a method for controlling a distributed fault management system and a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon.  The first fault management computing device of the claimed invention is configured to execute a monitoring logic to detect one or more fault conditions associated with an air, a fuel or a refrigeration system of the fuel cell and automatically in real-time learn that a maintenance procedure or a control setting is better suited for resolving the first fault condition than a different maintenance procedure or a different control setting.
 (C)	The state of the prior art;
The closest prior art is to Kong et al. (U.S. Publication No. 2019/0018067).  Kong teaches a distributed fault management system in the form of an artificial intelligent fuel cell system (1000) comprising a fuel cell stack (100) and at least one sensor (200) associated with the fuel cell stack.  Abstract, Figure 1 and Paragraph 41.  Kong teaches the system measured in real time data about temperatures, pressure, humidity and flow rates of each of the unit cells forming the fuel cell stack, reaction gas, and cooling water, and current and voltage data during operation of the fuel the fuel cell, collects the measured data with a predetermined time interval and generates a model for predicting and controlling performance, wherein the model is compared with the measured data in real time to diagnose a state of the fuel cell stack followed by generating a control signal for changing an operation condition according to the diagnosed state.  Paragraph 31.  Kong further teaches machine learning through a machine learning algorithm and a time-series analysis through a time-series trend analysis may be used to generate the predictive model.  Paragraph 32.
(D)	The level of one of ordinary skill;
The level of one ordinarily skilled in the art is an individual having experience with fuel cell systems and machine learning methods and algorithms.
(E)	The level of predictability in the art;
The predictability in the art is unclear.  Although fuel cell systems and methods of correcting their fault conditions via monitoring parameters and machine learning algorithms are known, this art is complex and it’s unclear whether the art is predictable as it relates to the structure of each specific model of machine learning.
(F)	The amount of direction provided by the inventor;
Applicant’s disclosure provides little to no direction regarding how the first fault management computing device being configured to execute a monitoring logic to detect one or more fault conditions associated with an air, a fuel or a refrigeration system of the fuel cell and automatically in real-time learning that a maintenance procedure or a control setting is better suited for resolving the first fault condition than a different maintenance procedure or a different control setting aspects of the claimed invention are performed.
Although the disclosure contains a glossary of terms for various algorithm techniques that include a self-training approach and describes a system that allows for human intervention, which suggests a mechanism for training an algorithm, the disclosure lacks any substantive discussion regarding what steps and information are needed and/or preferred to obtain a first fault management computing device configured to execute the monitoring logic, what the monitoring logic is, and how the first fault management computing device and its associated algorithm automatically in real-time learns the preferable maintenance procedure or control setting.
Specifically, the monitoring logic and automatically in real-time correction suggests a machine learning approach.  However, the disclosure lacks any substantive explanation as to the structure of the machine learning model, the composite of data that is collected via the sensor measurement to obtain the input data, how the input data is prepared before it is introduced into the model, how the input data is used to train the model, whether the output data is subjected to any post-processing steps and how the output data is interpreted.
One ordinarily skilled in the art at a time before the effective filing date of the claimed invention would expect that different measurement data is associated with different fault conditions.  For example, sensor data related to pressure may not be relevant to a fault condition associated with the refrigeration system.  However, the direction provided by the inventor lacks any substantive explanation as to how sensor measurement data is correlated to a specific fault condition and further as to how the specific resolution is correlated to the fault condition.  This deficiency raises a question as to how the monitoring logic and automatically in real-time learning aspects of the claimed invention are implemented and practiced.   
To summarize, the specification contains little direction regarding how the monitoring logic and automatically in real-time learning aspects of the claimed invention are practiced due to the lack of substantive disclosure regarding the machine learning model, the training process, the input data preparation and its input mapping to the model and any post-processing and interpretation of the output data.
(G)	The existence of working examples; and
The specification, as noted above, lacks working examples.  Although the specification discusses an embodiment of the invention in general terms, the disclosure lacks any substantive discussion regarding what steps and information are needed and/or preferred to obtain a first fault management computing device configured to execute the monitoring logic, what the monitoring logic is, and how the first fault management computing device and its associated algorithm automatically in real-time learns the preferable maintenance procedure or control setting.
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	A complete analysis of the above-identified factors leads to a finding the claimed invention is not enabled and cannot be practiced without undue experimentation.
(4)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Examiner apologizes for the extended prosecution.  The following remarks are in response to Applicant’s arguments that remain relevant to the rejections of record.
	Applicant’s primary argument traversing the rejection under 35 U.S.C. Sec. 101 is that the claimed invention requires the system and method functions occur continuously and automatically in real-time, which means it cannot be performed via the mental and manual steps of a human.  Applicant relies on language in the specification indicating automatically in real-time means the substantially instantaneously.
	Examiner disagrees with Applicant’s argument.  The rejection is maintained.  Unfortunately, even with the added interpretation of “substantially instantaneously,” the requirement of “automatically in real-time” is not limited to a set time limit.  A human could mentally and manually perform this process of the claimed invention when the intervention occurs instantaneously upon triggering of the error notification and continuous without interruption until the resolution command signal is generated.  Furthermore, the argument regarding continuously transmitting and receiving measurement data is not persuasive as this refers to insignificant extra-solution activity that is well-understood, routine, conventional activity in the field.  Therefore, this aspect of the rejection is maintained.
(5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759